BLANCHE, Judge
(dissenting).
The majority concludes that, “This case is squarely in point with the California Company v. Price * * * and State v. Cenac * * * ” and for that reason reverses the judgment of the trial court. In the Price and Cenac cases the decisions turned on whether a patent could be annulled after the prescriptive period prescribed in R.S. 9:5661. The trial court distinguished these decisions and this writer concurs with the finding that the demands in the instant case do not amount to an action to annul a patent issued by the State, allegedly reprobated by Louisiana Revised Statutes 9:5661 and proscribed by Price and Cenac.
Further discussion in this regard is pre-termitted for the reason that the decision of the majority reversing the trial court in reliance upon the cases of California Company v. Price and State v. Cenac is patently erroneous.
Following the Louisiana Supreme Court’s decision in California Company v. Price in 1954, the Louisiana Legislature enacted legislation expressly overruling the rationale and basis for this decision. This legislation, Louisiana Revised Statutes 9:1107 through 1109, specifically states that R.S. 9:5661 does not operate to preclude the State from annulling patents purporting to convey the bottoms of navigable waters and further expressly states that no Louisiana statute shall be construed so as to validate by reason of prescription any patent or transfer issued by the State so far as the same purports to include navigable or tide waters or *827the beds of the same.1 For a comprehensive discussion indicating the legislative intent to overrule California Company v. Price, see 15 La.L.Rev., 21 through 25 (1954).
While it is true thát our decision of State v. Cenac in 1961 was handed down subsequent to enactment of this legislation, a review of our opinion therein reflects that we based this decision on California Company v. Price without considering the aforementioned legislation. It is clear that California Company v. Price has been legislatively overruled, and State v. Cenac is invalid in view of Louisiana Revised Statutes 9:1107 through 1109.
Accordingly, the decision of the majority that the State of Louisiana is barred by the six-year period of prescription pleaded by plaintiffs herein on the basis of R.S. 9:5661 is erroneous and in direct violation of R.S. 9:1107 through 1109. The decision of the trial court should be affirmed.
I respectfully dissent.
Rehearing denied.
Blanche, J., dissents from the refusal to grant a rehearing.

. Louisiana Revised Statute 9:1107:
“Section 1107. Public policy respecting ownership of navigable waters and beds thereof
“It has been the public policy of the State of Louisiana at all times since its admission into the Union that all navigable waters and the beds of same within its boundaries are common or public things and insusceptible of private ownership; that no act of the Legislature of Louisiana has been enacted in contravention of said policy, and that the intent of the Legislature of this state at the time of the enactment of Act No. 62 of the year 1912, now appearing as R.S. 9 :5661, and continuously thereafter was and is at this present time to ratify and confirm only those patents which conveyed or purported to convey public lands susceptible of private ownership of the nature and character, the alienation or transfer of which was authorized by law but not patents or transfers which purported to convey or transfer navigable waters and the beds of same. Acts 1964, No. 727, § 1.” Louisiana Revised Statute 9:1108: “Section 1108. Invalidity of patent or transfer purporting to include navigable waters and beds thereof
“Any patent or transfer heretofore or hereafter issued or made is null and void, so far as same purports to include such navigable waters and the beds thereof, as having been issued or made in contravention of the public policy of this state and without any prior authorization by law; provided that the provisions of this Section shall not affect the laws of accretion or apply to lands that were susceptible to private ownership on the date of the patent or transfer by the state or a state agency. Acts 1964, No. 727 § 2.”
Louisiana Revised Statute 9:1109:
“Section 1109. Statutes not to be construed as validating purported transfer of navigable waters or beds thereof
“No statute enacted by the legislature of Louisiana shall be construed as to validate by reason of prescription or peremption any patent or transfer issued by the state of any levee district thereof, so far as the same purports to include navigable or tide waters or the beds of same. Acts 1954, No. 727, § 3.”